Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 8, 2016

                                      No. 04-16-00557-CV

                                         Ex Parte S.H.R.,

                  From the 112th Judicial District Court, Sutton County, Texas
                                     Trial Court No. 6083
                           Honorable Pedro Gomez, Judge Presiding


                                         ORDER
       This is an appeal by the Texas Department of Public Safety from an order granting an
expunction. Appellee has filed in this court a “Motion to Substitute Initials for Given Name.” In
the motion, appellee asks that we use appellee’s initials in the style of the case as opposed to
appellee’s full given name. After reviewing the motion and applicable authority, we GRANT
appellee’s motion. We ORDER that appellee’s initials, S.H.R., be substituted for her full given
name in the style of the case as well as any ensuing opinion, judgment, and mandate. We
ORDER the clerk of this court to change all references to appellee from her full given name to
S.H.R.

      We further order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court